Citation Nr: 9901072	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-37 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 19, 1995 for 
nonservice- connected disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from June 1962 to June 1965.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a September 1995 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the appellants 
claim for nonservice- connected pension benefits, and 
assigned an effective date from May 19, 1995.


FINDINGS OF FACT

1.  The RO denied the appellants claim for nonservice- 
connected disability pension benefits in a December 1992 
rating decision, and the appellant did not submit a timely 
appeal.  That decision is final.

2.  The appellant reopened his claim for nonservice- 
connected disability pension benefits on May 19, 1995, and 
the RO granted such claim effective from May 19, 1995; it is 
not shown that incapacitation prevented him from filing an 
earlier claim.


CONCLUSIONS OF LAW

1.  No timely notice of disagreement was received in response 
to the ROs December 1992 rating decision wherein a claim for 
nonservice- connected pension disability benefits was denied, 
and that decision is accordingly final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (1997).

2.  The requirements for an effective date prior to May 19, 
1995 for nonservice- connected disability pension benefits 
have not been met.  38 U.S.C.A. § 5107, 5110; 38 C.F.R. 
§§ 3.157, 3.160(e); 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking an effective date for nonservice- 
connected disability (NSC) pension benefits prior to May 19, 
1995.  Review of the record shows that he had filed an 
application for consideration of NSC pension benefits in July 
1992 by way of a VA Form 21-526 filing.  In this application, 
he referred the RO to his medical records at VA OPC 
Orlando for consideration of his claim.  In a letter dated 
in August 1992, the RO requested that the appellant furnish 
additional evidence concerning his disabilities.  The 
appellant responded by referring the RO to additional 
treatment with VA at the Newington, Connecticut VAMC and, 
possibly, the Tampa Bay, Florida VAMC.  The RO obtained the 
appellants VA outpatient treatment records which revealed 
treatment for hypertension, hiatal hernia, syncopal episodes, 
diabetes mellitus, duodenal ulcer, low back pain, right 
shoulder pain, presbyopia, and left leg radicular pain.  
Thereafter, the RO afforded the appellant a VA Compensation 
and Pension examination.  A neurological examination by a 
private physician for VA was also obtained.

In a rating decision dated in December 1992, the RO denied 
entitlement to NSC pension benefits.  The appellant as 
notified of the decision by a letter from the RO dated in 
January 1993.  Because the appellant did not file an appeal 
within one year after receiving notification of this 
decision, such decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991) and 38 C.F.R. §§ 3.160(d); 3.104(a); 20.302(a) 
(1998). 

By means of a Form 21-4138 filing, received on May 19, 1995, 
the appellant requested that the RO reopen his claim for 
entitlement to NSC pension benefits.  In support of his 
claim, he submitted VA outpatient treatment records dated 
from March 1993 to May 1995.  In a rating decision dated in 
May 1995, the RO indicated that the evidence of record did 
not show that the appellant was factually precluded from work 
and, thus, denied the appellants claim for NSC pension 
benefits.  In June 1995, the RO received a letter from Dr. 
David W. Darrow, the appellants private chiropractic 
physician, who indicated that the appellant was work 
disabled.  Dr. Darrow noted that the appellant experienced 
ongoing neck pain, midback pain, low back pain, and 
intermittent leg pain stemming from injuries some time ago, 
and he opined that the appellants disability had basically 
reached maximum improvement as of December 1, 1991.

Thereafter, the RO obtained treatment records from Dr. Darrow 
which showed that the appellant had been treated for a 
veritable storehouse of orthopaedic pathology as related 
in the June 1995 letter.  An August 1995 VA general 
examination indicated diagnoses of diabetes mellitus without 
symptoms or sequela and hypertension which was asymptomatic 
but not well- controlled.  VA spine examination revealed 
diagnoses of status post- laminectomy and diskectomy for 
discogenic disease of the lumbosacral spine, bilateral 
sciatica, status post- bullet injury with increased 
neurologic deficit, post- traumatic cervical degenerative 
joint disease, and degenerative joint disease of the 
lumbosacral spine.

By means of a rating decision dated in September 1995, the RO 
granted the appellants claim for NSC pension benefits 
effective to May 19, 1995, which represented the date on 
which the appellant reopened his claim.  The appellant has 
appealed this rating decision on the basis that the effective 
date for award of his NSC pension benefits should be the date 
he filed an earlier claim in July 1992.  As reason therefor, 
he contends that his private medical records show that he was 
deemed unable to work, due to physical disability, since 
1991.

38 C.F.R. § 3.400(b)(ii) (1998) provides that the effective 
date for claims for disability pension received after October 
1984 is the date of claim.  However, if within one year from 
the date on which the veteran became permanently and totally 
disabled, he filed for a retroactive award and establishes 
that either a physical or mental disability was so 
incapacitating as to prevent him from filing a disability 
pension claim for at least the first 30 days immediately 
following the date on which he became disabled, the award of 
disability pension will be either the date of receipt of 
claim or the date on which the veteran became permanently 
disabled, whichever is to his advantage.  

In this case, the appellants claim for NSC pension benefits 
filed in December 1992 was denied by an RO rating decision 
dated in December 1992, and the appellant did not submit a 
timely appeal.  Accordingly, that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d); 
3.104(a) (1998).  Thereafter, the appellant reopened his 
claim by means of a Form 21-4138 filing received on May 19, 
1995.  38 C.F.R. § 3.160(e) (1998).  This is the proper 
effective date for the appellants pension benefits.  The 
Board finds no evidence of special circumstances, such as 
incapacitation, which might entitle the appellant to an 
earlier effective date as provided in 38 C.F.R. 
§ 3.400(b)(ii). 

In reaching this decision, the Board is cognizant of the 
appellants argument that there is opinion (received in June 
1995) from his chiropractor to the effect that he was 
disabled as of December 1991.  However, 38 C.F.R. 
§ 3.157(b)(2) provides that evidence from a private physician 
or layman will be accepted as the date that VA receives the 
evidence.  Because this opinion was not received until June 
1995, it provides no basis for assignment of an earlier 
effective date. Finally, VA outpatient treatment records 
dated prior to May 19, 1995 did not reflect the fact that the 
appellant was entitled to pension benefits by reason of a 
permanent and total disability.  As such, it cannot be 
concluded that there was an informal claim for NSC pension 
benefits prior to May 19, 1995.  38 C.F.R. § 3.157(b) (1998).

Accordingly, the Board finds that there is no legal basis 
upon which to award NSC pension benefits prior to May 19, 
1995 (the date the appellant reopened his claim for 
entitlement to NSC pension benefits) and, as such, the 
appellants claim must be denied.  Sabonis v. Brown, 6 
Vet.App. 426 (1994)(where the law and not the evidence is 
dispositive, the claim should be denied due to the absence of 
legal merit or entitlement under the law).




	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to May 19, 1995 for nonservice- 
connected disability pension benefits is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
